Citation Nr: 0900640	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  05-26 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Private 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran had active service from May 1951 to April 1953.  
He received several awards and commendations to include the 
Korean Service Medal with four bronze stars and the United 
Nations Service Medal.  His military occupational specialty 
was a repair lineman.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The veteran testified before the 
undersigned at a Board hearing in January 2006.  A transcript 
is associated with the claims folder.

In February 2006 the Board issued a decision denying service 
connection for the claimed PTSD.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In April 2008 the Court issued an order 
vacating the Board's decision and directing the Board to 
remand the veteran's claim for stressor verification.  

The veteran has also raised the issue of entitlement to 
service connection for frostbitten fingers and toes.  This 
issue, however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 38 C.F.R. § 
3.304(f).

In the present case, the veteran has been diagnosed with PTSD 
but there has been no verification that an in-service 
stressor occurred.  The Board also notes that while the 
veteran alleges combat participation, the veteran's service 
records do not contain medals or decorations that 
specifically denote combat with the enemy.

Central to this case is the question of the veteran's combat 
status and verification of his stressors.  In statements 
dated in July 2003 and October 2004 and during the January 
2006 Board hearing, the veteran reported that he was exposed 
to numerous stressors during his service in Korea including 
1) being a victim of racism; 2) constant fear of being shot 
while repairing telephone lines; 3) witnessing a fellow 
soldier shot in the head sometime between November 1951 to 
April 1953 with blood splattering on his clothing; 4) 
witnessing two fellow soldiers being killed in a jeep when 
hit by enemy fire in Kaesong, North Korea sometime between 
November 1951 to April 1953; and 5) experiencing extreme 
weather conditions resulting in frostbitten fingers and toes.  
The veteran contends that he was part of the 507th Signal 
Corps Company and in the 1st, 2nd, 7th, 8th, and 24th Infantry 
Divisions.  The veteran has also reiterated on several 
occasions that he cannot remember specific dates or names of 
the soldiers whose deaths he witnessed.   

On remand, the AMC/RO should undertake efforts to obtain 
additional information that may corroborate the veteran's 
claimed stressors.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997).  Specifically, the AMC/RO should direct 
the U.S. Army and Joint Services Records Research Center 
(JSRRC) to review Operational Reports and Lessons Learned 
(ORLLs) and morning reports from the units indicated by the 
veteran.  The veteran had less than two years of service in 
Korea (from November 1951 to April 1953) and all of this 
service was with the United States Army, 507th Signal Corps.  
After reviewing these reports the JSRRC should note whether 
the type of incidents described by the veteran are in any way 
typical of the experiences of signal linemen in their support 
of infantry units.  Documentation of the exact incidents 
described by the veteran is not necessary.  Suozzi v Brown, 
10 Vet. App. 307 (1997).  The JSRRC should also attempt to 
verify whether or not the veteran's unit was involved in 
combat, and whether there is evidence that the veteran saw 
combat himself.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC/RO should direct the U.S. 
Army and Joint Services Records Research 
Center (JSRRC) to provide any information 
that might corroborate the veteran's 
alleged stressors.  In particular, the 
JSRRC should review Operational Reports 
and Lessons Learned (ORLLs) and morning 
reports from the 507th Signal Corps 
Company and in the 1st, 2nd, 7th, 8th, and 
24th Infantry Divisions from November 
1951 to April 1953 and note whether the 
type of incidents described by the 
veteran are in any way typical of the 
experiences of signal linemen in their 
support of infantry units.  Documentation 
of the exact incidents described by the 
veteran is not necessary.  The JSRRC 
should also attempt to verify whether or 
not the veteran's unit was involved in 
combat, and whether there is evidence 
that the veteran saw combat himself.  

2.  Following the above, the AMC/RO must 
make a specific determination, based 
upon the complete record, with respect 
to whether the veteran was exposed to a 
stressor or stressors in service.  If 
the AMC/RO determines that the record 
verifies the existence of a stressor or 
stressors, the AMC/RO must specify what 
stressor or stressors in service it has 
determined are established by the 
record.  In reaching this determination, 
the AMC/RO should address any 
credibility questions raised by the 
record.  

3.  If, and only if, the AMC/RO 
determines that the record verifies the 
existence of a stressor or stressors, 
then the AMC/RO should arrange for the 
veteran to be afforded a VA psychiatric 
examination.  The AMC/RO must specify 
for the examiner the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
veteran was exposed to a stressor in 
service.  The examination report should 
reflect review of pertinent material in 
the claims folder.  If a diagnosis of 
PTSD is made, the examiner should 
specify (1) whether each alleged 
stressor found to be established by the 
record by the AMC/RO was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found 
to be established by the record by the 
AMC/RO and found to be sufficient to 
produce PTSD by the examiner.  The 
examination report should include the 
complete rationale for all opinions 
expressed.  All necessary special 
studies or tests should be accomplished.  
The entire claims folder and a copy of 
this REMAND must be made available to 
the examiner prior to the examination.  

4.  The AMC/RO should then review the 
record and ensure that all the above 
actions are completed.  When the AMC/RO 
is satisfied that the record is complete 
and the psychiatric examination, if 
appropriate, is adequate for rating 
purposes, the claim should be 
readjudicated by the AMC/RO with 
consideration of 38 C.F.R. § 3.304(f).  
If the claim is still denied the AMC/RO 
must furnish the veteran and his 
representative with a Supplemental 
Statement of the Case (SSOC) and allow 
the veteran an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


